atts

C AHILL TS IP Amy Sullivan Cahill
Cahill IP, PLLC
6013 Brownsboro Park Blvd.
Suite B
Louisville, Kentucky 40207
acahill@cahill-ip.com
Direct : 502-825-0220
Toll Free: 844-238-0755
Mobile: 502-619-4583

 

December 9, 2019

VIA FEDERAL EXPRESS

Amazon, Inc.

Legal Department- Subpoenas
300 Deschutes Way S.W.
Suite 304

Tumwater, WA 98501

WITHOUT PREJUDICE — ALL RIGHTS RESERVED

RE: Tempur Sealy International /Amazon.com seller “Sale Shop Inc” Infringements

Dear Sir or Madam:

We represent Tempur Sealy International, Inc. (“Tempur Sealy”) in intellectual property
matters and are contacting you regarding Amazon.com seller “Sale Shop Inc.” We provide this
notice pursuant to Section 512 of Title 17 of the U.S. Code (as enacted by the Online Copyright
Infringement Liability Limitation Act’) to request that you immediately take action with respect to
infringements that are occurring by seller “Sale Shop Inc” on Amazon.com. This notice is being
provided to you as the party responsible for hosting the user’s storefront.

Based on the information at our disposal, we have a good faith belief that the material
located on and/or being distributed from seller “Sale Shop Inc” is infringing Tempur Sealy’s
copyrights. The copyrighted works that have been infringed include those listed on Exhibit A,
enclosed herein. Such copies, titles, listings, references, descriptions, depictions, and material that
are the subject of infringing activities are hereinafter referred to as “Infringing Materials.”

Given the infringing activity, we urge you to cooperate with our efforts to protect Tempur
Sealy’s intellectual property rights and immediately do the following:

1. Immediately take steps to remove or disable access to all of the Infringing Materials;

2. Notify any seller who may have participated in reproducing or distributing the Infringing
Materials that their conduct was illegal and could be subject to enforcement; and
e
wees,

CAHILL ***

apa”

e

IP

Without Prejudice — All Rights Reserved

Amazon, Inc.
December 9, 2019

lo

Take appropriate action against any responsible seller under the Abuse Policy/Terms of
Service Agreement, including termination of repeat offenders under Section 512 (i) of Title

17 of the U.S. Code.

I believe that the information in this notification is accurate. Under penalty of perjury, |
hereby affirm that I am authorized to act on Tempur Sealy’s behalf whose exclusive copyright
rights I believe to have been infringed as described herein. By providing this notice, Tempur
Sealy is not waiving its right to engage in other enforcement activities, and reserves all rights to

do so at any time.
Thank you for your cooperation and prompt response in this matter.

Sincerely,

OW 9 6.5.0

Amy S. Cahill

Enclosure

ce: Tempur Sealy International, Inc.

4832-0161-3227, v. 1
EXHIBIT A
Internet screen shots of Amazon.com storefront of Sale Shop Inc, found at:

https://www.amazon.com/s?me=A1AG437BALYX6D&rh=p 4%3ATempur-
Pedic&dc& fst=as%3 Aoft&qid=1575481458&ref=]sr in t p 4 15

 

 

i) | & Sale shopine @ Amaro x | + = a

oa itp. wwe aman comin ALAA STRAL HAE Dep ah JA lempul ered tore Ay eaSonvefare vcr pats y + £ eo

 

Account &Liss~ Orders:

 

11 vetuits tor Sale Shop inc Temour-Peeie Sotby: tenarod

Brand

Amy Beard

Tempur-Pedic Cloud Breeze Dual Cooling Pillow. King,
Tempur-Pedic 46

So
114.3% 42s

prteme Get it at sue aa Week, Ore 17

 

Tempur-Pedic TEMPUR Cloud Soft & Conforming Pillow, Queen, White

5138”

 

Sruggle-Pedic
Original Uttra-Lmury
Bamboo 154"

— i

Tempur-Pedic TEMPUR Adapt ProHi Pitlaw, Queen

TEMPUR-ProFarm + Cooling ProHi Pillow, Memory Foam, King, 5-Year Limited Warranty

"230"

TEMPUR-ALI Purpose Pillow
sa

165"

 

Home Hovtay Gaite

Tempur-Pedic TEMPUR-Travel Neck Pillow, Soft Support, Pretsure Relief, Adaptable Comfort Washable
Cover, Assembled in the USA, 5 YR Warranty, Navy

11"

 

Tempur-Pedic ComfortPillow Travel Comfort Pillow, One Size, Beige

#105"

4822-6484-1643, v. 1
§ 2a) & Amazoncom tempurt x | oY

& oO a ’ ween amazon.com Meus achatlar Bava ¥ '

 

Cee CC ms le

own & mitehern >

 
      

ome eA ee rc)

 

Velen

eae ergy

 

Prep the guest room for holi:

‘unap the Hose Houatiny Gude +

            

© Buy new: $295.99

APREE Shipping

   

 

 

& SRE Return
© $215.99 5 TREE Shipping & FREE ety Get it an oon a3 Dec. 15-18
Get $60 off irmtantty Piny $245:99 1155 99 port aporoval fix the sa Card We arnt bee when you choose Expedited
Shipping at checkout.
King
2018 Eeition
+ Polyes

 

 

+ COOLING MEMORY FOAM PILLOW —Our exclusive get layer on both sides of the pillow keeps you romfortable and cool throughout the aight
+ PERFECTED FOR YOU—Siynature pressure-relieving TEMPUR-Pextc pillow material adapts to your head, neck, and shoulders tor personalired comfort
+ IDEAL FOR ALL SLEEP POSITIONS —The mediurn feet prove est hid migivt'y sheng fog teach, ac ind ytomach sleegers,

+ WASHABLE & REMOVABLE COVER—Premium quilted cover i solt and breathable, and reenoves eauily for washing,

+ DURABLE & RELIABLE —Adaptive TEMPUR material never loves its shape, offeriray superior sapport and aligiment year alter year

 

 
 

 

     

   

 

Nae (1

 

19 + FREE Shipgang
$205.99 + FREE Shipping ‘hops fram and sold by Sale Srop

Similar item to consider

 

2 Sot Deronity, King © Goteer to teessvcie 4004

  

Buy ued $113.46

 

 

£00? WOME EOODS Ade to Lint

Upgrade to the Eden

a - 579.99 oprime New (1) from, >
$215.09 » FREE Shipping

 

4822-6484-1643, v. 1
